Citation Nr: 0940788	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left tonsil, claimed as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from October 1968 until 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.

In April 2005 the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO.  However, he 
subsequently withdrew the request in February 2007.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam 
between April 1969 and ending on October 1970.

2.  Cancer of the left tonsil was detected in 2004, over 30 
years following 
the Veteran's separation from active service; the competent 
evidence fails to show that the Veteran's cancer is causally 
related to active service.


CONCLUSION OF LAW

Squamous cell carcinoma of the left tonsil was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Here, a VCAA letter was sent to the Veteran in June 2004 that 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter was sent prior to the initial RO decision 
in this matter.  A subsequent letter dated in March 2006 
explained how VA determines disability ratings and effective 
dates.  
However, such notice was untimely and was not cured by 
readjudication of the claim.  Accordingly, a notice 
deficiency exists.  However, as the instant decision denies 
service connection, no disability rating or effective date 
will be assigned.  Accordingly, any absence of Dingess notice 
is moot.  Therefore, no further development is required 
regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for squamous cell carcinoma.  The 
post-service evidence does not indicate any current 
complaints or treatment referable to squamous cell carcinoma 
until several decades following separation.  Furthermore, the 
record contains no competent evidence suggesting a causal 
relationship between the current disability and active 
service.  In this regard, a VA examiner in July 2004 provided 
only a bare conclusion on the question of etiology, which 
appears to merely be a report of the Veteran's history.  
Moreover, a letter from a private doctor suggests that the 
cancer should be considered a respiratory cancer, but that 
letter did not link the cancer to service.  For all of these 
reasons, the evidence does not truly indicate that the 
claimed disability may be related to active service such as 
to require an examination, even under the low threshold of 
McLendon.

DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

The Veteran is claiming entitlement to service connection for 
squamous cell carcinoma of the left tonsil, claimed as 
secondary to herbicide exposure.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran contends that his throat 
cancer is due to exposure to herbicides during active 
service.  In this vein, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f). 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2009) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2009) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2009).

In the present case, the Veteran's military records reflect 
service in the Republic of Vietnam.  As such, it is presumed 
that he was indeed exposed to an herbicide agent such as 
Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).   Moreover, 
affirmative evidence does not exist to rebut that 
presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
applicable.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

The Secretary clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted. See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities. See Notice, 67 Fed. Reg. 42600 (2002).

Again, the Veteran is claiming service connection for cancer 
in the left tonsil.  This form of cancer is not among the 
diseases listed under 38 C.F.R. § 3.309(e).  Therefore, a 
grant of service connection on a presumptive basis is not 
warranted here.  In so finding, the Board acknowledges a 
September 2004 statement, apparently from an oncologist at 
the University of Michigan, which indicates that tonsillar 
cancer represents a cancer of the upper aerodigestive tract.  
As such, it was contended that tonsillar cancer is a 
respiratory cancer.  However, in light of the above 
authority, presumptive service connection is not for 
application here.  Again, the types of respiratory cancer 
noted do not expressly include tonsillar cancer, as would be 
required for an award on this basis.

Where the evidence, as here, does not warrant presumptive 
service connection, the United States Court of Appeals for 
the Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Service records fail to demonstrate any complaints or 
treatment referable to cancer of the left tonsil, nor do they 
reveal any generalized throat complaints.  To the contrary, 
physical examinations in June 1969 and August 1971 were both 
normal.  The Veteran denied asthma, shortness of breath and 
chronic cough in contemporaneous reports of medical history.  

Following service, there is no demonstration of treatment for 
throat cancer until 2004, several decades following 
separation from active duty.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In a July 2004 VA examination, the examiner opined that the 
Veteran had a "history of squamous cell carcinoma secondary 
to Agent Orange exposure."  However, the VA examiner's 
theory of etiology was not accompanied by any rationale as to 
the basis for this opinion.  Thus, it appears to have been 
based solely on the Veteran's reported history.  In this 
regard, the Board notes that a medical opinion premised upon 
an unsubstantiated account is of no probative value. Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).

Additionally, the record contains a September 2004 letter 
from the University of Michigan which indicates that 
herbicides could be a potential cause of tonsillar cancer, 
however, it also states that other causes include smoking.  
Similarly, an article submitted by the Veteran, from the 
Department of Otolaryngology at the University of Kansas 
Medical Center, states squamous cell carcinoma is most 
commonly associated with many years of tobacco and/or alcohol 
use; however, chronic dental problems, certain chemical 
exposures (Agent Orange) and marijuana usage have also been 
associates with SSCA.  Such evidence only contains 
generalities and does not address the Veteran's specific 
medical history. As such, these statements are not 
sufficiently conclusive to satisfy the nexus element of the 
claim. See Sacks v. West, 11 Vet. App. 314, 317 (1998).  
Medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim. See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Moreover, at the Veteran's July 2004 VA Examination, 
he reported a history of smoking one pack of cigarettes per 
day for 30 years, in addition to admitting to smoking 
marijuana daily for 20 years, from 1970-1990, thus raising 
other possible etiologies for the claimed tonsillar cancer.

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In 
this manner, continuity of symptomatology may be established 
through the Veteran's own statements.  However, in this case, 
the Veteran has not claimed to have had tonsillar cancer 
since his separation from service in 1971.  Rather, he is 
simply contending that the current tonsillar cancer detected 
in 2004 was the result of herbicide exposure many years 
earlier.  Thus, there are no contentions of continued 
symptomatology here such as to enable a grant of service 
connection on this basis.  Moreover, the record does not 
contain probative medical evidence causally relating squamous 
cell carcinoma of the left tonsil to any incident of active 
service, to include, as already discussed, exposure to 
herbicides.  Again, the July 2004 VA examiner's opinion is 
not found to be probative as to the question of nexus, as it 
appears to be predicated solely on the Veteran's reported 
history and lacks any rationale.  

The Veteran himself believes that his current tonsillar 
cancer is causally related to active service.  However, while 
able to report observable symptoms as discussed earlier, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to the 
complex and specialized question of medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence on this point and consequently lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, despite the Veteran's in-service herbicide 
exposure, the evidence of record does not support the 
conclusion that his current diagnosis of cancer of the left 
tonsil is causally related to such exposure.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for squamous cell carcinoma of the left 
tonsil, claimed as secondary to herbicide exposure, is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


